Title: To Alexander Hamilton from Otho H. Williams, 13 August 1791
From: Williams, Otho H.
To: Hamilton, Alexander



Baltimore 13 August 1791
Sir

The Brigantine Hawke, Robert Hathaway, Master, arrived at this Port the 28th February last from Havre de Grace, having on board sundry articles of Merchandize, the duties on which amounted to sixty one dollars and eighty four Cents agreeable to the enclosed abstract.
The Brigantine Hawke was registered ninety eight tons, but some circumstance induced the Surveyor of this Port to remeasure her, and she was found to be of one hundred and ten Tons burthen as will appear by the enclosed certificate of admeasurement; she was not registered anew, but the tonnage duty and fees were charged agreeable to her actual tonnage, which I conceive to have been the intention of Congress, and which has invariably been the practice at this port.

I have enclosed an authenticated copy of the Act of the Legislature of Maryland that was ratified by Congress the eleventh day of August last, and which authorizes the collection of two Cents ⅌ Ton, for the benefit of this port.
I am, Sir
